DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10 February 2021.  These drawings are acceptable.
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(q) because reference characters exist which neither have an associated lead line or indicate the surface or cross section on which they are placed.  Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed.  Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.  MPEP 608.02 V.  See at least 110 in fig. 7.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the base flange extending outwardly from at least a portion of the top peripheral edge of claim 1, full separation of the lid from the base of claim 1, and two gripping tabs extending outward from the peripheral edge of the lid of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The disclosure is objected to because reference character “50” has been used to designate both tamper evident closure and closure portion.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: bottom, upstanding side wall, top peripheral edge, top open end, hinge member, and gripping tab.
The disclosure is objected to because of the following informalities: the specification amendment dated 10 February 2021 to paragraph 36 recites “the base 12 of the flange 22”, while the flange is actually part of the base.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: hinge member in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, and 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation of claim 1 that “the outer portion of the base flange is left fixed to the peripheral edge of the lid after full separation of the lid from the base” fails to comply with the written description requirement.  From the original disclosure “the lid flange 60 can be secured to the outer region 46 of the base flange 40” and “[w]hen the lid 14 is fully separated from the base 12 at the closure portion 50 of the container 10, the lid flange 60 carries the outer region 46 of the base 12”.  Further, as amended the specification recites “the peripheral edge, top edge, or lip 24” and “a closure portion 50 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 1 that “the inner portion of the base flange is left fixed to the base flange” is led to be indefinite.  From claim 1 “the base flange comprises an inner portion and an outer portion”.  If the inner portion is part of the base flange how can it be left fixed to the base flange which it constitutes?  In light of the original disclosure the limitation will be interpreted as if the inner portion of the base flange is left fixed to the top peripheral edge.  Further clarification and correction is required.
The limitation of claim 1 of “a base flange extending outwardly from at least a portion of the top peripheral edge” is led to be indefinite.  Merriam-Webster dictionary defines peripheral as of, relating to, involving, or forming an external boundary or surface of a body.  How can something extend from the external boundary of a body?
The limitation of claim 1 that “the outer portion of the base flange is left fixed to the peripheral edge of the lid after full separation of the lid from the base” is led to be indefinite.  It is unclear if “full separation of the lid from the base” requires the lid and base to be separated such that no portions remain connected in any manner or if it requires the inner and outer portion of the base flange to be separated.  In light of the original disclosure and in order to apply art to the claimed limitation it will be interpreted as the latter, however further clarification and correction are required.
Claim 7 recites the limitation "the base flange of the lid" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 7 of “the base flange of the lid” is led to be indefinite.  From claim 1, which claim 4 depends, “the base further includes a top peripheral edge defining a top open end and a base flange”.  It is unclear if the base flange of claim 7 is a newly recited structure or is meant to refer to the base flange of claim 1.  In light of the original disclosure the claim will be interpreted as the latter, however further clarification and correction is required.
The limitation of claim 8 that “the perforation extends between two gripping tabs extending outwardly from the peripheral edge of the lid” is led to be indefinite.  Merriam-Webster dictionary defines peripheral as of, relating to, involving, or forming an external boundary or surface of a body.  How can something extend from the external boundary?  The original disclosure provides that pull tabs can be provided on the lid flange and that pull tabs can be located respectively at the start and end of the perforations.  For the purposes of applying art to the claim the limitation will be interpreted as if the peripheral 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daigneau (FR 2907102).
Claim 1:  Daigneau discloses a packaging box (tamper-evident container), comprising: an upper shell 1A (base) having a bottom with at least one upstanding side wall defining a cavity therein, the upper shell 1A (base) further includes a top peripheral edge defining a top open end and a base flange extending outwardly from at least a portion of the top peripheral edge, wherein the base flange comprises an inner portion and a corner part 7A (outer portion) being removably attached to the inner portion; a lower shell 1B (lid), having a peripheral flange 9B with fitting cavity 3A (peripheral edge), 
The hinge member for hingedly connecting the lid to the base is/are interpreted under 35 U.S.C. 112(f) as compliant hinges, any known hinges, and equivalents thereof.

    PNG
    media_image1.png
    399
    613
    media_image1.png
    Greyscale

Claim 2:  Daigneau discloses the upper shell 1A (base), lower shell 1B (lid) and hinge 1C (hinge member) being made of plastic (see lines 59-61).  
Claim 4:  Daigneau discloses the base flange including at least one gripping tab (see annotated fig. 4 below).

    PNG
    media_image2.png
    302
    549
    media_image2.png
    Greyscale

Claim 5:  Daigneau discloses the peripheral flange 9B with fitting cavity 3A (peripheral edge) of the lower shell 1B (lid) including at least one gripping tab (see annotated fig. 4 above).  
Claim 9:  Daigneau discloses the cutting line 5A (perforation) extending along a sinusoidal path (see fig. 3).
Claim 10:  Daigneau discloses the upper shell 1A (base), lower shell 1B (lid) and hinge 1C (hinge member) being formed from a single piece of material see fig. 1 and lines 59-61).  
Claim 11:  Daigneau discloses removal of the corner part 7A (outer portion) of the base flange from the inner portion provides a visual indication to a user that the packaging box (tamper-evident container) has been open (see fig. 6 and lines 82-83).

Claim(s) 1, 7, 8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (US 20150060455).

The hinge member for hingedly connecting the lid to the base is/are interpreted under 35 U.S.C. 112(f) as compliant hinges, any known hinges, and equivalents thereof.

    PNG
    media_image3.png
    606
    628
    media_image3.png
    Greyscale

Claim 7:  Chou discloses the score line 23 (perforation) extending along a majority of a length of the base flange (see annotated fig. 3 above and fig. 2). 
Claim 8:  Chou discloses the score line 23 (perforation) extending between two gripping tabs extending outward from the first enlarged surface 17 (peripheral edge) of the container body 10 (lid) (see annotated fig. 2 below).

    PNG
    media_image4.png
    490
    467
    media_image4.png
    Greyscale

Claim 10:  Chou discloses the cover 20 (base), container body 10 (lid), and the hinge part 25 (hinge member) being formed from a single piece of material (see fig. 1).
.

Response to Arguments
The drawing objections in paragraphs 8-11, 13, 15, and 16 of office action dated 21 September 2020 are withdrawn in light of the amended disclosure filed 10 February 2021.
The specification objections in paragraph 18 of office action dated 21 September 2020 are withdrawn in light of the amended disclosure filed 10 February 2021.
The 35 U.S.C. § 112 rejections in paragraphs 22, 25, 26, 29-33, and 35-36 of office action dated 21 September 2020 are withdrawn in light of the amended claims filed 10 February 2021.
In response to applicant’s argument that the restrictive, and unreasonable interpretation of the word “peripheral” is not a fair interpretation, that the broadest reasonable interpretation of the word given the entirety of the Specification and Figures can and does mean “relating to or situated on the edge or periphery of something” - not the outermost edge of outside any boundaries and that while one meaning may include “an area lying beyond the strict limits of a thing” there is nothing in the disclosure that would lead one of ordinary skill in the art to this interpretation, the Examiner replies that using a broadest reasonable interpretation words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  Here the specification has not provided a special definition or other enlightenment in the written description for “peripheral”.  Plain meaning refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art.  Merriam-Webster dictionary defines “peripheral” as of, relating to, involving, or forming a periphery or surface part” with “periphery” defined as the external boundary or surface of a body.  Taken in whole the plain meaning of peripheral is of, relating to, involving, or forming an external boundary or surface of a body.  While the applicant notes that the interpretation of “peripheral” is restrictive and unreasonable, the broadest reasonably interpretation argued of “relating to or situated on the edge or periphery of something” covers the definition argued against of “the outermost edge”.  See MPEP 2111.01
In response to applicant’s argument that Figs. 1 and 3 show that the base flange 40 extends outward from at least a portion of the top peripheral edge 20 of claim 1, the Examiner replies that the structures indicated by reference characters 40 and 20 do not even directly touch.  Further, how can something extend outwards from a peripheral edge?  If the edge is peripheral it forms the external boundary and could not have any structure extending outwardly therefrom.  At pages 12-13 applicant further argues that “base flange (40) does not extend outwardly from the top peripheral edge (22), as shown in at least Figs. 1 and 4”.  Applicant argues both that base flange extends outward from at least a portion of the top peripheral edge 20 and does not extend outwardly from the top peripheral edge 22.  The original disclosure does not recite “top peripheral edge”.  The original disclosure recites “a top edge 20 with a peripheral bead or flange 22”. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., full separation of the lid from the base while the hinge member hingedly connects the lid to the base) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that the full separation of the lid from the base - while the hinge member hingedly connects the lid to the base as recited in claim 1 is shown in at least figure 1, the Examiner replies that claim 1 does not recite that full separation of the lid from the base is accomplished with the hinge member hingedly connecting the lid to the base.  Nothing in the original disclosure provides that “full 
In response to applicant’s argument that two gripping tabs (62a, 62b) extend outward from the peripheral edge (or flange) 60 of the lid 14 as recited in claim 8, the Examiner responds that reference character 60 is directed to a lid flange 60 while the peripheral edge is indicated by reference character 24.  The original specification discloses that “pull tabs 62a, 62b can be provided on the lid flange 60”.  The lid flange 60 and peripheral edge 24 are distinct features.  As seen in the original figures and description the pull tabs 62a, 62b are provided on the lid flange 60 and not on the peripheral edge 24.
In response to applicant’s argument with respect to paragraph 14 that “a reference number must be underlined to make it clear that a lead line has not been left out by mistake” and as reference number “110” is underlined in Fig. 7 it is compliant with the rules, the Examiner replies that 37 CFR 1.84(q) must be taken as a whole.  The rule states that “[l]ead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed.  Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake”.  Not only is applicant’s quotation incorrect, this portion of the rule is clearly directed to reference characters which indicate the surface or cross section on which they are placed.  As reference character 110 of Fig. 7 is not directed to a surface or cross section on which it is placed it requires a lead line.
In response to applicant’s argument directed to the issue raised in paragraph 27, that applicant submits that a base flange, for example the base flange (40) does not extend outwardly from the top peripheral edge (22), as shown in at least Figs. 1 and 4, and thus claim 1 is definite as filed, the Examiner replies that claim 1 recites “a base flange extending outwardly from at least a portion of the top peripheral edge”.  An argument that a claimed structure is not shown does not in any way imply that the claimed limitation is definite.
In response to applicant’s argument with respect to the issues of paragraph 28, that the full separation of the lid (14) from the base (12) - while the hinge member hingedly connects the lid to the base, as recited in independent claim 1 - is shown in at least Fig. 1 where the lid (14) is shown as being off the base (12) while the hinge maintains a hinged connection between the two, the Examiner replies that claim 1 does not recite full separation of the lid from the base while the hinge member hingedly connects the lid to the base.  Nowhere in the original disclosure is it provided that “full separation” of the lid from the base results in the lid and base remaining attached by the hinge member.  The metes and bounds of “full separation” remain indefinite.  Examiner notes that the original disclosure describes the lid being fully separated from the base at the closure portion of the container, and not full separation of the lid from the base in totality.
In response to applicant’s argument with respect to the issues of paragraph 34, that the two gripping tabs 62a, 62b are clearly shown to extend from the peripheral edge of the lid, the Examiner replies that the original specification discloses that “pull tabs 62a, 62b can be provided on the lid flange 60”.  The lid flange 60 and peripheral edge 
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20160236837, 20150329249, 20120067009 considered pertinent to sinusoidal breakage and 3108708, 20190112110, 20120005994, 20160236837 considered pertinent to tamper-evident containers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736